Cite as 2015 Ark. App. 493

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-14-951


                                                OPINION DELIVERED SEPTEMBER 23, 2015
BETH’S BAIL BONDS, INC.
                      APPELLANT                 APPEAL FROM THE PULASKI
                                                COUNTY CIRCUIT COURT, FIFTH
                                                DIVISION
V.                                              [NO. 60CR-13-2844, 60CV-14-1547]

                                                HONORABLE WENDELL GRIFFEN,
STATE OF ARKANSAS                               JUDGE
                                APPELLEE
                                                SUPPLEMENTAL ADDENDUM
                                                ORDERED



                        ROBERT J. GLADWIN, Chief Judge

       Beth’s Bail Bonds, Inc. (BBB), appeals the Pulaski County Circuit Court’s bond-

forfeiture judgment filed April 17, 2014, and the July 11, 2014 order denying BBB’s motion

to set aside the judgment. On appeal, the bonding company contends that (1) the circuit

court was without jurisdiction to enter a judgment; (2) the county attorney’s office had no

authority to demand judgment on behalf of the State; and (3) the circuit court abused its

discretion by not setting aside the bond-forfeiture judgment under Arkansas Rule of Civil

Procedure 60 (2014). We order rebriefing due to an inadequate addendum.

       BBB’s third point on appeal asks this court to review the circuit court’s decision to

deny the motion to set aside the bond-forfeiture judgment. This motion was originally filed

on June 11, 2014, and the response was filed on June 18, 2014. An amended motion to set

aside forfeiture judgment and memorandum was filed on June 18, 2014, and the response was
                                  Cite as 2015 Ark. App. 493

filed on the same date. The addendum filed within BBB’s appellate brief contains only the

original motion filed June 11, 2014, and the order denying the motion to set aside filed July

11, 2014.

       Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2014) provides that, if any pleading to

be included in the addendum was amended, the final version and any earlier version

incorporated therein shall be included. Accordingly, pursuant to Rule 4-2(b)(4), we order

BBB to file a supplemental addendum, providing the necessary pleadings, within seven

calendar days from the date of this opinion.

       Supplemental addendum ordered.

       WHITEAKER and HOOFMAN , JJ., agree.

       Charles D. Hancock, for appelant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                               2